Citation Nr: 0529522	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  93-28 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
claimed as residuals of exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to March 
1944.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.

The veteran testified before the undersigned Veterans Law 
Judge in December 1993.  A transcript of the hearing is of 
record.

In February 1996, the Board denied the veteran's claim.  He 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Veterans Claim Court).  In September 
1998, the Veterans Claims Court affirmed the Board's 
decision; however, in May 2000, the United States Court of 
Appeals for the Federal Circuit vacated the Veterans Claims 
Court decision.

The Veterans Claims Court remanded the matter to the Board, 
which in turn, remanded the claim to the RO for further 
development.   The claim is now ready for appellate review.  
In March 2005, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2005).  


FINDINGS OF FACT

1.  Even accepting that the veteran was exposed to mustard 
gas while on active duty, the record does not establish 
current symptoms or a disorder caused by exposure to mustard 
gas.  

2.  Service medical records are negative for complaints of, 
treatment for, or diagnoses of cardiovascular disease.

3.  Post-service medical evidence does not show 
cardiovascular disease for many years after military 
discharge.

4.  The medical evidence does not show that the veteran's 
current cardiovascular disease is associated with military 
service or any incident therein or is otherwise related to 
service-connected disability.


CONCLUSION OF LAW

Cardiovascular disease, claimed as residuals of exposure to 
mustard gas, was not incurred in or aggravated by military 
service; nor may cardiovascular disease be presumed to have 
been incurred during a period of active duty; nor is it 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 
1131, 1137, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.316 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he was exposed to 
mustard gas while on active duty and developed cardiovascular 
disease as a result.  While he initially also claimed chronic 
obstructive lung disease (COPD) and a nervous disorder as 
related to mustard gas exposure, those disabilities are 
already service-connected and need not be reconsidered as 
part of the mustard gas claim.  

At a hearing before the Board, the veteran maintained that he 
was entitled to service connection for heart disease as 
secondary to mustard gas exposure.  He indicated that he had 
been involved in mustard gas testing by running through an 
open field but too much gas had been released.  He reported 
that he was exposed to 10 different gases in order to learn 
to identify the different ones and coughed up blood after the 
exposure.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  

In addition, under certain circumstances, certain diseases, 
such as cardiovascular disease, become manifest to a 
compensable degree within one year after the veteran's 
military service ended, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 
C.F.R. § 3.307(d) (2005).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (2005).  In Allen v. Brown, 
7 Vet. App. 439 (1995), "disability" in the context of 
secondary service connection was defined as impairment of 
earning capacity, including any additional impairment of 
earning capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Id. at 448.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In addition to the regulations cited above, service 
connection is warranted where the veteran experienced full-
body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service and subsequently develops a 
chronic form of the listed diseases outlined in 38 C.F.R. 
§ 3.316(a) (2005).  VA Manual M21-1, Part III, Paragraph 
5.18a specifies that veterans who underwent full-body 
exposure to a vesicant agent include those exposed during 
field or chamber testing, those exposed under battlefield 
conditions in World War I, those present at the German air 
raid on the harbor of Bari, Italy, in World War II, and those 
engaged in the manufacturing and handling of (blistering) 
agents during service.  

"Whether or not the veteran meets the requirements of this 
regulation [38 C.F.R. § 3.316], including whether or not the 
veteran was actually exposed to the specified vesicant 
agents, is a question of fact for the Board to determine 
after full development of the facts.  The Board, therefore, 
must consider the credibility of the veteran's testimony in 
light of all the evidence in the file . . . Thus, under this 
regulation, the Board is charged with the very difficult task 
of ascertaining what transpired more than fifty years ago 
with very little evidence to consider."  Pearlman v. West, 
11 Vet. App. 443 (1998).

First, the Board will accept for purposes of this decision 
the veteran's assertion that he was exposed to mustard gas 
during military duty.  Nonetheless, the Board finds that the 
claim must fail because he has not developed any of the 
indicated conditions outlined in 38 C.F.R. § 3.316.  
Specifically, the conditions listed include chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer, 
squamous cell cancer of the skin, chronic laryngitis, 
bronchitis, emphysema, asthma, COPD, and acute nonlymphocytic 
leukemia.  Significantly, cardiovascular (heart) disease is 
not listed as one of the diseases for which service 
connection may be granted on the basis of mustard gas 
exposure.  Moreover, as noted above, while the veteran has 
been diagnosed with COPD, the disability is already 
separately service-connected.  Therefore, as cardiovascular 
disease is not on the list of diseases associated with 
mustard gas exposure, the claim is necessarily denied on this 
basis. 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

In this case, the Board finds that the medical evidence is 
against the claim on direct and secondary bases.  

First, service medical records are negative for complaints 
of, treatment for, or diagnosis of cardiovascular disease.  A 
May 1943 assessment showed a normal heart with no murmurs or 
thrills.  An in-service electrocardiogram (EKG) showed sinus 
bradycardia with no definite abnormalities.  The veteran has 
expressed, and the service records reflect, that his in-
service symptomatology consisted primarily of respiratory and 
psychological complaints, for which he is already service-
connected.  There is no evidence of complaints of, treatment 
for, or diagnosis of cardiovascular disease, nor has the 
veteran described such.  Therefore, the Board finds no 
evidence of a chronic cardiovascular disease during the 
veteran's military duty.

Post-service medical records are negative for cardiac 
symptomatology for many years after military discharge.  
Specifically, an April 1948 VA examination reflected a normal 
clinical evaluation of the veteran's cardiovascular system.  
In a January 1952 medical certificate, the veteran's heart 
was negative.  Therefore, the Board finds that the one-year 
presumption is not applicable in this instance.

However, in April 1974, some 30 years after service 
separation, the veteran sustained an electrical shock injury 
at his place of employment; experiencing what were described 
as heart, circulatory system, cardiovascular system, neck, 
back, and upper and lower extremities injuries.  As part of 
his post-injury work-up, he underwent a treadmill test in May 
1974, which was abnormal and showed coronary artery disease.  

Medical evidence contemporaneous with the industrial accident 
was divided over whether the work-related injury had caused 
the veteran's cardiovascular disease or whether he had 
experienced a previous myocardial infarction.  One private 
physician determined that all the medical care given to the 
veteran regarding diagnostic tests, treatment, and 
consultations were provided as a result of the industrial 
accident in April 1974.  He stressed that whether the veteran 
had a previous heart attack was academic and irrelevant.  

Another private physician indicated that the post-injury 
testing was consistent with an old anteroseptal myocardial 
infarction.  However, neither physician related heart disease 
to military service, nor was the issue of a relationship to 
military service ever considered.

In a December 1974 cardiology consultation, the veteran 
denied any history of chest discomfort prior to the April 
1974 injury, which was described as the veteran grounding 
himself with 250 volts of electricity.  It did not cause him 
to lose consciousness but threw him to the ground.  He 
reported on-going left arm pain and episodic exertional chest 
discomfort.  A positive family history of heart disease was 
noted in that the veteran's father had died in his early 60s 
from "probably sudden myocardial infarction."  The 
physician concluded that the veteran's EKG abnormalities 
existed prior to the injury but that the symptoms followed 
the episodes.  However, there was no indication that the 
veteran's cardiac disease had started during military duty, 
some 30 years previously.  

Nonetheless, the Board places significant probative value on 
the over 30-year gap between discharge from military service 
and the first reported cardiovascular complaints and finds 
that the post-service symptomatology is too remote in time to 
support a finding of in-service onset, particularly given the 
lack of continuity of symptomatology during the multi-year 
gap between military discharge in 1944 and the first mention 
of cardiovascular disease in 1974.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim).

Since the industrial injury in 1974, the veteran has been 
treated for on-going coronary artery disease with a 
consistently-reported history of old anteroseptal wall 
myocardial infarction.  As an example, in an October 1986 
hospitalization for atypical chest pain, he reported a 
history of left chest pain extending back 20-30 years.  Even 
at its longest, this would date chest pain to the late 1950s, 
many years after the veteran discharge from active duty.  

In May 1987, the veteran filed a claim for service connection 
for heart disease.  He maintained that he developed heart 
disease during active duty.  In the alternative, he asserted 
that he developed heart disease as a result of his 
respiratory and/or anxiety disabilities, which started during 
active duty.  The claim was denied by a March 1988 rating 
decision.  He appealed and the claim was denied by the Board 
on a direct basis and as secondary to his service-connected 
respiratory disability in June 1989.  

Subsequently, the veteran asserted a claim for heart disease 
based on exposure to mustard gas, which forms the basis of 
this appeal.  The RO considered this a new claim and it was 
denied on the merits.  As noted above, the issue was denied 
by the Board in February 1996, and affirmed by the Veterans 
Claims Court in September 1998, but vacated by the Federal 
Circuit in May 2000.

After a careful review of the claims file, the Board finds 
that the veteran's assertions are not supported by the 
medical evidence.  First, the Board places significant 
probative value on an independent medical examiner's (IME) 
report dated in August 2005, undertaken to specifically 
address the issue on appeal.  After reviewing the claims file 
and considering the most recent available scientific data, 
the IME concluded, in essence, that it was not as likely as 
not that the veteran's heart disease was related to military 
service, including mustard gas exposure.  

In support of this opinion, the IME emphasized that a 1974 
cardiac catheterization showed no significant blockage and 
indicated that "one would have suspected that any causal 
relationship between mustard gas or military service and 
heart disease would have been found at the 30 year cardiac 
evaluation."  The IME stated that "a failure to detect a 
cardiac problem at that time suggests that any subsequent 
development of disease was related to risk factors for heart 
disease including high cholesterol, diabetes, male gender and 
the aging process."  She concluded that there was "no 
evidence that mustard gas or lung disease secondary to 
mustard gas exposure has any untoward cardiac effect."

With respect to the issue of whether it was as likely as not 
that heart disease was proximately due to or the result of 
the veteran's service-connected COPD, the IME again answered 
in the negative.  The IME remarked that "the current heart 
disease is most likely the result of protracted exposure to 
high levels of cholesterol and diabetes."  She referenced 
the veteran's elevated cholesterol level as evidence of long-
term, uncontrolled hypercholesterolemia.

Next, on the issue of whether the veteran's heart disease was 
due to or the result of service-connected anxiety neurosis, 
the IME acknowledged that anxiety and stress could do many 
things to the heart and cardiovascular system such as sudden 
death, arrhythmias, and hypertension.  However, the IME 
indicated that a stress or anxiety-related cause was only 
diagnosed where there were no documented risk factors for the 
development of heart disease.  

The IME reflected that the veteran had heart disease from 
many risk factors, with each increasing his risk for 
development by 15-20 percent.  She noted that the 
multiplicative effect of the veteran's risk factors, 
particular diabetes, increased his risk to more than 40 
percent for having a heart attack.  The IME again remarked 
that the 1974 cardiac catheterization showed little if any 
evidence of heart disease.

Next, when asked whether the veteran's heart disease was as 
likely as not due to an aggravation of the veteran's service-
connected COPD, the IME concluded that there was no 
documentation that the veteran's lung disease was worsening 
his cardiac function.  Finally, the IME was asked the same 
aggravation question regarding the veteran's service-
connected anxiety disability but, again, answered in the 
negative concluding that "there is no evidence that this 
veteran's current heart disease is being worsened or 
aggravated by the service-connected anxiety disorder."

In assigning high probative value to this report, the Board 
notes that the IME had the claims file for review, discussed 
the medical findings in the claims file, addressed the 
specific issue on appeal, and is, by definition, a specialist 
in the field of cardiology.  There is no indication that the 
IME was not fully aware of the veteran's past medical history 
or that she misstated any relevant fact.  Therefore, the 
Board finds the IME's opinion to be of great probative value.
 
The IME's opinion is also supported by other physicians of 
record, both private and VA.  Specifically, in a May 2004 
statement, a VA physician remarked that he knew the veteran 
well and had previously rendered an opinion that mustard gas 
exposure did not have any relationship to the veteran's 
subsequent development of coronary artery disease.  He 
acknowledged that stress was one accepted risk factor for the 
development of coronary artery disease, but noted that the 
veteran had several other factors which were more likely to 
be causative.  The VA physician noted that he conducted a 
literature search and could not find any connection between 
mustard gas and cardiac disease.

Moreover, in a December 1998 private Internal Medicine 
Evaluation, the examining physician obtained a medical 
history from the veteran and conducted a physical 
examination.  He remarked that the veteran's symptoms of 
"anergy and breathlessness in the absence of definite 
wheezes may be attributable to cardiac valvular disease 
and/or COPD."  Nonetheless, the physician concluded that he 
knew of "no obstructive lung disease attributable to acute 
exposure to nerve gas compounds."  

The Board also places significant probative value on a May 
1996 VA opinion by a VA reviewing physician addressing 
specific questions regarding another physician's 
"conclusions relating to a lack of connection between 
mustard gas exposure and cardiac disease."  After discussing 
the veteran's past medical history, outlining mustard gas use 
during WWII, and conducting a textbook review of cardiology 
and cardiac electrophysiology (9 texts reviewed), plus 
considering 111 world-wide references since 1991, the 
reviewing physician noted that "none . . . demonstrated any 
link between mustard gas exposure and long-lasting or 
permanent heart damage."  

The VA reviewing physician described the effect of mustard 
gas on exposed tissue, and noted that the lungs were 
particularly affected.  He indicated that there was an 
increased incident of some forms of skin and blood cancers, 
but only to those exposed over long periods of time to low 
levels of the gas.  He stressed that there "are NO direct 
toxic effects on heart function or tissue.  There are NO 
reports of chronic nor permanent heart damage as a result of 
mustard gas exposure" (emphasis in original).  

The VA reviewing physician opined that to affect the heart, 
mustard gas would need to be absorbed through the lungs, into 
the blood, and carried to the heart.  He suggested that "to 
absorb enough mustard gas to even evaluate the effects on the 
heart would require such intense exposure that the resulting 
severe damage to the lungs would be uniformly fatal."

The Board notes that other private physicians have also 
failed to establish a relationship between cardiac disease 
and mustard gas exposure as asserted by the veteran.  
Specifically, in a July 1992 letter to the veteran, a private 
physician noted that he had reviewed the veteran's chart.  He 
indicated to the veteran that it was felt that he had had a 
possible heart attack in the past but "felt it was very 
likely related to a coronary artery problem."  The physician 
related that he did not feel that there was any reason to 
invoke a different reason for the circumstance such as 
exposure to poison gas.  He concluded that he knew of no 
specific relationship between this area.

On the other hand, the Board notes that in a December 1986 
letter, a private physician noted that he had examined the 
veteran as an acute care visit in the Emergency Room two 
months previously, when the veteran sought treatment for 
chest pain and rule/out myocardial infarction.  Apparently, 
there was a question as to whether the hospital admission was 
service-related.  

The physician remarked that if the veteran had lung disease 
related to exposure to hazardous toxins during service, and 
if the lung disease were severe enough, it "certainly could 
put a stress on the patient's heart."  However, he concluded 
that his exposure to the veteran was only brief and he could 
not link cardiac and pulmonary involvement unequivocally.

While somewhat supportive of the veteran's claim, the Board 
is inclined to give this medical opinion less weight because 
the physician's statement was ambivalent to an exact 
etiology, because he was not a specialist in cardiology, 
because he failed to explain the basis for the opinion, and 
because the physician, by his own acknowledgement, treated 
the veteran only briefly.  Sklar v. Brown, 5 Vet. App. 140 
(1993).

Given the overwhelming medical evidence failing to show a 
causal relationship between the veteran's cardiovascular 
disease and mustard gas exposure, the Board finds that an 
equivocal statement from many years previously will not 
support a claim for service connection.

The Board has considered the veteran's contention that he 
developed cardiovascular disease as a result of mustard gas 
exposure during military duty.  Although his statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  

Moreover, the mere contentions of the veteran as to a medical 
nexus, no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his complaints with 
an event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

His assertions are not deemed to be persuasive in light of 
the other objective evidence of record showing no complaints 
or findings indicative of cardiovascular disease during 
active duty or until many years after military discharge.  He 
lacks the medical expertise to offer an opinion as to the 
diagnosis of current pathology, as well as to medical 
causation of any current disability.  

In the absence of competent, credible evidence of a chronic 
disability in service, lack of continuity of relevant 
symptomatology, and the absence of a medical nexus, service 
connection is not warranted for cardiovascular disease.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in January 2002.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in January 2002 was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
September 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claim.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOC, he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the September 2004 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a medical specialist's opinion pertinent 
to the issue on appeal was obtained in August 2005.  
Moreover, the claims file contains multiple opinions from VA 
and private physicians, which have also been considered.

Parenthetically, the Board also notes that the veteran failed 
to report for his last VA examination as he refused to be 
evaluated at the San Diego Compensation and Pension Unit.  
Moreover, the cardiology service at Loma Linda VA Medical 
Center refused to conduct the examination because the veteran 
apparently has an antagonistic relationship with nearly all 
the cardiologists in the group.  

Nonetheless, the Board finds that the IME opinion, which by 
its very nature is an "independent" medical opinion, plus 
additional VA and private medical opinions, are sufficient 
for an adequate determination.  See 38 U.S.C.A. § 7109 (West 
2002); 38 C.F.R. § 20.901(d) (2005).  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.


ORDER

The claim for entitlement to service connection for 
cardiovascular disease, claimed as residuals of exposure to 
mustard gas, is denied.



	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


